Title: John Adams to Abigail Adams, 14 May 1779
From: Adams, John
To: Adams, Abigail



My dearest Friend
L’orient May 14. 1779

When I left Paris, the 8 March, I expected to have been at Home before this Day and have done my Utmost to get to sea, but the Embarrassements and Disappointments I have met with, have been many, very many. I have however in the Course of them had a fine Opportunity of seeing Nantes, L’orient and Brest, as well as the intermediate Country.
By the gracious Invitation of the King, I am now to take Passage in his Frigate the Sensible, with his new Ambassador to America the Chevalier De la Luzerne.
I hope to see you in six or seven Weeks. Never was any Man in such a state of Uncertainty and suspense as I have been from last October, entirely uninformed of the Intentions of Congress concerning me.
This would not have been very painfull to me if I could have got home, for Your Conversation is a Compensation to me, for all other Things.
My Son has had a great Opportunity to see this Country: but this has unavoidably retarded his Education in some other Things.
He has enjoyed perfect Health from first to last and is respected wherever he goes for his Vigour and Vivacity both of Mind and Body, for his constant good Humour and for his rapid Progress in French, as well as his general Knowledge which for his Age is uncommon.—I long to see his Sister and Brothers—I need not Add—
